DETAILED ACTION
Election/Restrictions
Applicant’s election of species (1) (the genomic target sequence of interest is a region which is spread over different regions of one chromosome, see claims 1-20) and species (4) (the first detection agent is specific for the detection of hybridization of at least one of the first oligonucleotide probes to at least one of the subsequences of the genomic target of interest in a metallographic reaction, see claim 3) in the reply filed on October 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-20 will be examined. 

Specification
The disclosure is objected to because of the following informality: since case 15/136,532 has been patented, applicant is required to update this information in paragraph [0001] of the specification. 
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informality: “comprises substantially similar lengths” should be “is a substantially similar length”. 
Claim 11 is objected to because of the following informality: “comprises identical lengths” should be “is an identical length”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-8, and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller (US Patent No. 5,532,129, published on July 2, 1996) in view of Drmanac (US 2007/0037152 A1, published on February 15, 2007), Stender et al., (US 2007/0111960 A1, published on May 17, 2007) and 1988 Stratagene catalog (page 39). 
Regarding claims 1, 4, 7, 8, and 13-15, Heller teaches a first probe set comprising different first oligonucleotide probes (eg., two multiple donor oligomers in Figure 2B), wherein each of the first oligonucleotide probes of the first probe set comprises a different nucleotide sequence, wherein each of the first oligonucleotide probes of the first probe set comprises at least three first labels as recited in claim 1 wherein the at least three first labels are selected from the group consisting of a hapten (eg., the donor such as fluorescein), a radioisotope, biotin, In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Heller does not disclose a kit comprising the set comprising at least 100 different first oligonucleotide probes and the at least three first labels are the same for each of the first oligonucleotide probes of the first probe set as recited in claim 1, the first probe set comprises at least 200 different oligonucleotide probes as recited in claim 5, and the first probe set comprises at least 500 different oligonucleotide probes as recited in claim 6. 
Regarding claims 1, 5, and 6, Drmanac teaches the set comprising at least 100 different first oligonucleotide probes (ie., 100 to 10,000 probe molecules having informative regions that are distinct from each other) as recited in claim 1, the first probe set comprises at least 200 different oligonucleotide probes as recited in claim 5, and the first probe set comprises at least 500 different oligonucleotide probes as recited in claim 6 (see paragraphs [0029] to [0046], [0089] and [0090]). Drmanac also teaches a kit comprising a first set of probes associated with a FRET acceptor molecule, a second set of probes associated with a FRET donor molecule, and a ligating reagent (see claim 20). 
Stender et al., teach that “the probe or probes may be labeled with multiple detectable moieties. The multiple detectable moieties may be identical or different labels on a single probe, or they may be identical or different labels on multiple probes. In a preferred embodiment, multiple similarly labeled probes are used in combination” (see paragraph [0023]). 
1988 Stratagene catalog teaches a motivation to combine reagents into kit format (page 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the kits recited in claims 1, 5, and 6 wherein the set comprises at least 500 different oligonucleotide probes and the at least three first labels are the same for each of the first oligonucleotide probes of the first probe set in view of the prior arts of Heller, Drmanac, Stender et al., and 1988 Stratagene catalog. One having ordinary skill in the art would have been motivated to do so because Heller suggests that “[S]ince the relative positions of the functional molecular components (chromophores) can be programmed, via their nucleotide sequence, nucleic acid containing the chromophores can be designed to self-assemble and organize into larger and more complex defined structures. The programmability and functional electronic/photonic properties of the molecular components enable connections, amplification mechanisms, and antenna arrays to be made within the structures. The combination of properties ultimately leads to the creation of photonic devices, photovoltaic devices, biosensors, and homogeneous and heterogeneous DNA diagnostic assays” (see columns 3 and 4) and “[S]ince a large number of DNA polymers each containing a number of donor groups can be organized together, it is possible to build relatively large antenna or amplifier networks, or to make long photonic transfers and connections” (see column 12, lines 30-33), Drmanac has shown the set comprising at least 100 different first oligonucleotide probes (ie., 100 to 10,000 probe molecules having informative regions that are distinct from each other), the first probe set comprises at least 200 different oligonucleotide probes, the first probe set comprises at least 500 different oligonucleotide probes, and a kit comprising a first set of probes associated with a FRET acceptor molecule, a second set of probes associated with a FRET donor molecule, and a ligating reagent (see paragraphs [0029] to [0046], [0089] and [0090], and claim 20), Stender et al., teach that “the probe or probes may be labeled with multiple detectable moieties. The multiple detectable moieties may be identical or different labels on a single probe, or they may be identical or different labels on multiple probes. In a preferred embodiment, multiple similarly labeled probes are used in combination” (see paragraph [0023]), and the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, “[E]ach kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  2) The other service provided in a kit is quality control” (page 39, column 1). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the kit comprising the set of oligonucleotide recited in claims 1, 5, and 6 by making at least 500 different oligonucleotides having the same numbers of fluorescent donor of the chromophore-containing oligonucleotides or polynucleotides taught by Heller in view of the prior arts of Heller and Drmanac in order to build relatively large antenna or amplifier networks, or to make long photonic transfers and connections and take advantages of a kit format as discussed by Stratagene catalog. 

Claims 1-8, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haralambidis et al., (US Patent No. 5,525,465, published on June 11, 1996) in view of Drmanac and 1988 Stratagene catalog (page 39). 
Regarding claims 1-4, 7, 8, 14, and 15, Haralambidis et al., teaches a kit comprising a first oligonucleotide probe (ie., KBIB-SL-[Aha2Lys(Biotin)]10Ala (stage III)) comprises at least three first labels (ie., 10 biotin) and the at least three first labels are the same for the first oligonucleotide probe as recited in claim 1, further comprising a first detection agent (ie., agents in BlueGene kit) as recited in claim 2, wherein the first detection agent is specific for the detection of hybridization of the first oligonucleotide probe to at least one of the subsequences of the genomic target of interest in a chromogenic reaction (ie., a streptavidin alkaline phosphatase conjugate in BlueGene kit that binds to biotin and a subsequent development reaction in which the enzyme acts on substrates nitro blue tetrazolium (NBT) and 5-bromo-4-chloro-3-indoyl phosphate (BCIP) in BlueGene kit generates an insoluble dye precipitate) or a metallographic reaction as recited in claim3, the at least three first labels are selected from the group consisting of a hapten, a radioisotope, biotin, digoxigenin, and a 2,4-dinitrophenyl moiety as recited in claim 4, each of the at least three labels are attached to a moiety selected from the group consisting of a base, a sugar, and a phosphate as recited in claim 7, the at least three labels are attached indirectly to the moiety via a linker (ie., SL) as recited in claim 8, the first oligonucleotide probes comprises a length ranging from between about 20 nucleotides to about 200 nucleotides (ie., KBIB is 30 nucleotides) as recited in claim 14, and the first oligonucleotide probes further comprises a non-nucleotide unit (eg., an amino acid such as Ala) as recited in claim 15 (see columns 13, 16, and 17 and claims 1-19). Although Haralambidis et al., do not disclose that the genomic target sequence of interest is a region which is spread over different regions of one chromosome or spread over different chromosomes wherein the first oligonucleotide probe comprises a different nucleotide sequence complementary to a different subsequence of the genomic target sequence of interest as recited in claim 1, since the genomic target sequence of interest is not a structure limitation of claim 1 and the genomic target sequence of interest can be a nucleic acid sequence synthesized based on the nucleic acid sequences of one chromosome or different chromosomes, a different nucleotide sequence of the first oligonucleotide probes has an ability to be complementary to a different subsequence of the genomic target sequence of interest. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Haralambidis et al., do not disclose a kit comprising the set comprising at least 100 different first oligonucleotide probes as recited in claim 1, the first probe set comprises at least 200 different oligonucleotide probes as recited in claim 5, and the first probe set comprises at least 500 different oligonucleotide probes as recited in claim 6. 
Regarding claims 1, 5, and 6, Drmanac teaches the set comprising at least 100 different first oligonucleotide probes (ie., 100 to 10,000 probe molecules having informative regions that are distinct from each other) as recited in claim 1, the first probe set comprises at least 200 different oligonucleotide probes as recited in claim 5, and the first probe set comprises at least 500 different oligonucleotide probes as recited in claim 6 (see paragraphs [0029] to [0046], [0089] and [0090]). Drmanac also teaches a kit comprising a first set of probes associated with a FRET acceptor molecule, a second set of probes associated with a FRET donor molecule, and a ligating reagent (see claim 20). 
1988 Stratagene catalog teaches a motivation to combine reagents into kit format (page 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the kits recited in claims 1, 5, and 6 wherein the set comprises at least 500 different oligonucleotide probes in view of the prior arts of Haralambidis et al., Drmanac, and 1988 Stratagene catalog. One having ordinary skill in the art would have been motivated to do so because Haralambidis et al., have shown that an oligonucleotide probe containing ten biotin residues gives a signal that is approximately ten times stronger than that of an oligonucleotide probe containing singly labelled biotin residue and 
sensitivity of the singly labelled probes is 0.5 ng (220 amol) and the multi-labelled probes 0.05 ng (22 amol) by this dot blot method (see column 17), Drmanac has shown the set comprising at least 100 different first oligonucleotide probes (ie., 100 to 10,000 probe molecules having informative regions that are distinct from each other), the first probe set comprises at least 200 different oligonucleotide probes, the first probe set comprises at least 500 different oligonucleotide probes, and a kit comprising a first set of probes associated with a FRET acceptor molecule, a second set of probes associated with a FRET donor molecule, and a ligating reagent (see paragraphs [0029] to [0046], [0089] and [0090], and claim 20), and the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, “[E]ach kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  2) The other service provided in a kit is quality control” (page 39, column 1). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the kits comprising the set of oligonucleotide recited in claims 1, 5, and 6 by making at least 500 different oligonucleotides having the same numbers of biotin residues (eg., ten biotin residues) of the oligonucleotide probe
taught by Haralambidis et al., for later uses in view of the prior arts of Haralambidis et al., Drmanac and Stratagene catalog in order to increase the detection sensitivity of hybridization assays (see column 17) and take advantages of a kit format as discussed by Stratagene catalog. 

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller in view of Drmanac, Stender et al., and 1988 Stratagene catalog as applied to claims 1, 4-8, and 13-15 or Haralambidis et al., in view of Drmanac and 1988 Stratagene catalog as applied to claims 1-8, 14, and 15 above. 
	The teachings of Heller, Haralambidis et al., Drmanac, Stender et al., and 1988 Stratagene catalog have been summarized previously, supra. 
	Heller, Haralambidis et al., Stender et al., and 1988 Stratagene catalog do not disclose that each of the first oligonucleotide probes is a substantially similar length as recited in claim 10 and each of the first oligonucleotide probes is an identical length as recited in claim 11.  
	Drmanac teaches that each of the first oligonucleotide probes is a substantially similar length as recited in claim 10 and each of the first oligonucleotide probes is an identical length as recited in claim 11 (see Figure 8).   
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the kits recited in claims 10 and 11 wherein each of the first oligonucleotide probes is a substantially similar length and each of the first oligonucleotide probes is an identical length in view of the prior arts of Heller, Drmanac, Stender et al., and 1988 Stratagene catalog or Haralambidis et al., Drmanac, and 1988 Stratagene catalog. One having ordinary skill in the art would have been motivated to do so because Drmanac has shown that each of the first oligonucleotide probes is an identical length (see Figure 8). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the first probe set of the kit recited in claim 1 using the oligonucleotide probes having the same length in view of the prior arts of Heller, Drmanac, Stender et al., and 1988 Stratagene catalog or Haralambidis et al., Drmanac, and Stratagene catalog in order to form the kits recited in claims 10 and 11. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haralambidis et al., in view of Drmanac and 1988 Stratagene catalog as applied to claims 1-8, 14, and 15 above, and further in view of Chee et al., (US 2005/0266407 A1, published on December 1, 2005). 
 The teachings of Haralambidis et al., Drmanac and 1988 Stratagene catalog have been summarized previously, supra. 
Haralambidis et al., Drmanac and 1988 Stratagene catalog do not disclose that the at least three first labels are positioned at identical positions in each of the first oligonucleotide probes as recited in claim 12.  However, Drmanac teaches that the set comprises at least one subset of oligonucleotide probes, each subset consisting of a plurality of oligonucleotide probes having identical nucleotide sequences (see Figure 8) and the label can be attached to any part of the probe (see page 7, paragraph [0090]).  
Chee et al., teach that the same position in each nucleic acid of a set comprises a label (see page 11, paragraph [0101]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the kit recited in claim 12 wherein the at least three first labels are positioned at identical positions in each of the first oligonucleotide probes
in view of the prior arts of Haralambidis et al., Drmanac, 1988 Stratagene catalog and Chee et al..  One having ordinary skill in the art would have been motivated to do so because Chee et al., have shown that the same position in each nucleic acid of a set comprises a label (see page 11, paragraph [0101]) and Drmanac has shown that the label can be attached to any part of the probe (see page 7, paragraph [0090]).  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to put the at least three first labels at identical positions in each of the first oligonucleotide probes in order to save the costs and time for one having ordinary skill in the art so that each subset of oligonucleotide probe would be labeled using the same method and the kit recited in claim 12 would be made. 

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haralambidis et al., in view of Drmanac and 1988 Stratagene catalog as applied to claims 1-8, 14, and 15 above, and further in view of Haralambidis (US Patent No. 5,552,540, published on September 3, 1996). 
The teachings of Haralambidis et al., Drmanac and 1988 Stratagene catalog have been summarized previously, supra. 
Haralambidis et al., Drmanac and 1988 Stratagene catalog do not disclose a second probe set comprising at least 100 different second oligonucleotide probes, wherein each of the second oligonucleotide probes of the second probe set comprises a different nucleotide sequence complementary to a different subsequence of the genomic target sequence of interest, wherein each of the second oligonucleotide probes of the second probe set comprise at least three second labels, and wherein the at least three second labels are the same for each of the second oligonucleotide probes of the second probe set, and wherein the at least three second labels are different than the at least three first labels as recited in claim 17 and a second detection agent as recited in claim 18.
Haralambidis teaches a second probe set (ie., an oligonucleotide probe KPIB having 4.1 FITC and an oligonucleotide probe HCAL having 7.2 FITC), each of the second oligonucleotide probes of the second probe set comprises a different nucleotide sequence, each of the second oligonucleotide probes of the second probe set comprise at least three second labels (ie., FITC), and the at least three second labels are the same for each of the second oligonucleotide probes of the second probe set, and wherein the at least three second labels are different than the at least three first labels as recited in claim 17 and a second detection agent (eg., an agent for ammonia treatment to remove those groups on a fluorophore precursor which suppress fluorescence thus converting the fluorophore precursor to a fluorescent form) as recited in claim 18 (see column 8 and Examples 4, 7, and 8 in columns 16, 18 and 19). Although Haralambidis does not disclose that the genomic target sequence of interest is a region which is spread over different regions of one chromosome or spread over different chromosomes wherein each of the second oligonucleotide probes of the second probe set comprises a different nucleotide sequence complementary to a different subsequence of the genomic target sequence of interest as recited in claim 17, since the genomic target sequence of interest is not a structure limitation of claim 17 and the genomic target sequence of interest can be a nucleic acid sequence synthesized based on the nucleic acid sequences of different chromosomes, a different nucleotide sequence of each of the second oligonucleotide probes has an ability to be complementary to a different subsequence of the genomic target sequence of interest. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the kits recited in claims 17 and 18 wherein the second set comprises at least 100 different oligonucleotide probes in view of the prior arts of Haralambidis et al., Drmanac, 1988 Stratagene catalog, and Haralambidis. One having ordinary skill in the art would have been motivated to do so because Haralambidis have shown a second probe set (ie., an oligonucleotide probe KPIB having 4.1 FITC and an oligonucleotide probe HCAL having 7.2 FITC) wherein each of the second oligonucleotide probes of the second probe set comprises a different nucleotide sequence, each of the second oligonucleotide probes of the second probe set comprise at least three second labels (ie., FITC), the at least three second labels are the same for each of the second oligonucleotide probes of the second probe set, the at least three second labels are different than the at least three first labels and a second detection agent (eg., an agent for ammonia treatment to remove those groups on a fluorophore precursor which suppress fluorescence thus converting the fluorophore precursor to a fluorescent form) (see column 8 and Examples 4, 7, and 8 in columns 16, 18 and 19) and Drmanac has shown the set comprising at least 100 different first oligonucleotide probes (ie., 100 to 10,000 probe molecules having informative regions that are distinct from each other), the first probe set comprises at least 200 different oligonucleotide probes, the first probe set comprises at least 500 different oligonucleotide probes, and a kit comprising a first set of probes associated with a FRET acceptor molecule, a second set of probes associated with a FRET donor molecule, and a ligating reagent (see paragraphs [0029] to [0046], [0089] and [0090], and claim 20), and the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, “[E]ach kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  2) The other service provided in a kit is quality control” (page 39, column 1). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the kits comprising the second set of oligonucleotide recited in claims 17 and 18 by making a plurality of different oligonucleotides  having the same numbers of FITC (eg., 4.1 or/and 7.2 FITC) of the oligonucleotide probes taught by Haralambidis for later uses in view of the prior arts of Haralambidis et al., Drmanac, and Stratagene catalog in order to enhance the read-out signal (see column 8) and take advantages of a kit format as discussed by Stratagene catalog. 

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drmanac in view of and 1988 Stratagene catalog. 
Regarding claims 19 and 20, since Drmanac teaches at least about 10,000 probe molecules having informative regions that are distinct from each other wherein the probe molecules having the same information region are each associated with the same detectable label, one or more probe molecules comprise multiple labels, the probe molecules are divided into pools, each of the pools comprises at least two probe molecules having different information regions, all of the probe molecules within each of the pools are associated with the same label which is unique to a pool as compared with every other pool, and pools typically range in size from 16 to 256 probes (see paragraphs [0029] to [0047] and [0148]), Drmanac discloses a first probe set comprising at least 100 different first oligonucleotide probes (ie., a first pool comprising at least 100 different first oligonucleotide probes), wherein each of the first oligonucleotide probes of the first probe set comprises a different nucleotide sequence, wherein each of the first oligonucleotide probes of the first probe set comprises at least one first label; and wherein the at least one first label is the same for each of the first oligonucleotide probes of the first probe set as recited in claim 19 and a second probe set comprising at least 100 different second oligonucleotide probes (ie., a second pool comprising at least 100 different second oligonucleotide probes), wherein each of the second oligonucleotide probes of the second probe set comprises a different nucleotide sequence, wherein each of the second oligonucleotide probes of the second probe set comprise at least one second label, wherein the at least one second label is the same for each of the second oligonucleotide probes of the second probe set, and wherein the at least one second label is different than the at least one first label as recited in claim 20. Although Drmanac does not disclose that the genomic target sequence of interest is a region which is spread over different regions of one chromosome or spread over different chromosomes wherein each of the first oligonucleotide probes of the first probe set comprises a different nucleotide sequence complementary to a different subsequence of the genomic target sequence of interest as recited in claim 19, and each of the second oligonucleotide probes of the second probe set comprises a different nucleotide sequence complementary to a different subsequence of the genomic target sequence of interest, since the genomic target sequence of interest is not a structure limitation of claim 19 and the genomic target sequence of interest can be a nucleic acid sequence synthesized based on the nucleic acid sequences of different chromosomes, a different nucleotide sequence of each of the first oligonucleotide probes of the first probe set and a different nucleotide sequence of each of the second oligonucleotide probes of the second probe set have abilities to be complementary to a different subsequence of the genomic target sequence of interest. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Drmanac does not disclose a kit comprising the first probe set comprising at least 100 different first oligonucleotide probes as recited in claim 19 and a kit comprising both the first probe set comprising at least 100 different first oligonucleotide probes and the second probe set comprising at least 100 different second oligonucleotide probes as recited in claim 20. However, Drmanac teaches a kit comprising a first set of probes associated with a FRET acceptor molecule, a second set of probes associated with a FRET donor molecule, and a ligating reagent (see claim 20). 
1988 Stratagene catalog teaches a motivation to combine reagents into kit format (page 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the kits recited in claims 19 and 20 wherein the kit comprise both the first probe set comprising at least 100 different first oligonucleotide probes (ie., a first pool comprising at least 100 different first oligonucleotide probes) and the second probe set comprising at least 100 different second oligonucleotide probes (ie., a second pool comprising at least 100 different second oligonucleotide probes) in view of the prior arts of Drmanac and 1988 Stratagene catalog. One having ordinary skill in the art would have been motivated to combine both the first probe set comprising at least 100 different first oligonucleotide probes and the second probe set comprising at least 100 different second oligonucleotide probes taught by Drmanac into a kit format as discussed by Stratagene catalog
because Drmanac teaches a kit comprising a first set of probes associated with a FRET acceptor molecule, a second set of probes associated with a FRET donor molecule, and a ligating reagent (see claim 20) and the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, “[E]ach kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments. 2) The other service provided in a kit is quality control” (page 39, column 1).

Conclusion
12.	Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	No claim is allowed. 
14.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 5, 2021